Citation Nr: 1623164	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected right shoulder acromioclavicular (AC) separation.

2.  Entitlement to service connection for a neurological disability of the right upper extremity.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012 and March 2016, the Veteran testified at Board videoconference hearings.  Transcripts of the hearings have been associated with the claims file.  The Veterans Law Judge who conducted the June 2012 hearing is no longer employed at the Board.

In November 2012, July 2013, May 2014 and December 2014, the Board remanded this case for further development.  Unfortunately, as additional development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Neck Disability

Remand is required for the Veteran's claim of entitlement to service connection for a neck disability, to include as secondary to service-connected right shoulder AC separation, in order to comply with prior remand instructions and obtain adequate opinions.  In November 2012, the Board remanded the claim to obtain a VA examination and opinion.  The March 2013 VA examiner provided a negative nexus opinion on a direct basis only-i.e., without considering secondary theories of causation or aggravation of a neck disorder by his service-connected right shoulder disability.

In July 2013, the Board again remanded the claim in order to obtain opinions regarding the theories of secondary service connection.  The Board specified that "If the previous [March 2013] examiner is no longer available, a new examination should be conducted, and the requested opinions rendered, by another qualified examiner."  [Emphasis in original.]  However, in January 2014 a different VA clinician, without providing any new examination results, opined that "The Veteran has degenerative disc disease in the cervical spine at C 5-6.  This is mechanically and medically unrelated to the right shoulder condition.  The neck condition is most likely not second[ary] to and not as least as likely as not aggravated significantly by the right shoulder condition."

In May 2014, the Board again remanded the claim, finding that "because no examination findings accompanied [the January 2014] opinions, the Board must conclude that the VA nurse practitioner did not examine the Veteran (despite checking the box which indicated that an in-person examination was used to obtain the medical information to render such opinions)."  [Emphasis and parentheses as in original.]  In June 2014, the VA examiner who drafted the January 2014 opinion performed a full examination of the Veteran, and opined that "There is no evidence of a cervical caonditoin [sic] in the SMR [service medical records], based on this the cervical DDD [degenerative disc disease] and now DJD [degenerative joint disease] is not as least as likely as not due to servcie [sic] duty."  The June 2014 VA examiner further opined that "[DJD] was due to trauma and is not caused or aggravated by the cervcial [sic] condition.  These are seperate [sic] and unrelated conditions.  The Veteran actually contendeds [sic] the neck was due to the same injury that caused the shoulder condition, but there is no evidence in the record to support that claim."

Remand is required because the January 2014 and June 2014 VA examiner's rationales are inadequate.  First, his January 2014 opinion that the Veteran's neck disorder was "not aggravated significantly by the right shoulder condition" is legally insufficient because there is no required level of significance for aggravation.  Rather, the regulation states that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Second, the VA examiner's June 2014 opinion as to direct service connection is legally insufficient because his entire rationale is based on the fact that "There is no evidence of a cervical condition in the SMR."  It is well established that the absence of documentation in the service records cannot constitute the sole basis for the denial of a claim for service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Third, the VA examiner's June 2014 opinion as to secondary service connection is inadequate because it considers causation but not aggravation, and incorrectly considers whether the service-connected shoulder condition was aggravated by the non-service-connected neck disability.  Where a VA examiner did not specifically opine as to whether a disability was aggravated (as distinct from caused) by a service-connected disability, soliciting such an opinion is necessary to adjudicate the appeal.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).

As a result of the foregoing, new opinions as to direct and secondary service connection for the Veteran's neck disorder are required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Right Upper Extremity Neurological Disorder

Remand is required for the Veteran's claim of entitlement to service connection for a neurological disability of the right upper extremity in order to comply with prior remand instructions and obtain adequate opinions.  In November 2012, the Board remanded the claim to obtain a VA examination and opinion.  The March 2013 VA examiner opined that because the cervical and lumbar spine disorders did not have their onset in service, "any subsequent peripheral nerve condition such as radiculopathy of the right upper extremity...is also less likely than not due to his military service."

In July 2013, the Board again remanded the claim in order to obtain a legally sound opinion.  The Board observed that June 1990 and March 1992 service treatment records (STRs) show right upper extremity tingling and numbness, and that "the March 2013 examiner did not take into account the aforementioned June 1990 and March 1992 STRs when rendering the opinion."  The Board specified that "If the previous [March 2013] examiner is no longer available, a new examination should be conducted, and the requested opinions rendered, by another qualified examiner."  [Emphasis in original.]  However, in January 2014 a different VA clinician, without providing any new examination results, opined that the Veteran's "right upper extremity neuropathy is not as least as likely as not second to or aggravated by environmental exposures/chemicals or to service duty.  It is most likely due to cervical DDD."

In May 2014, the Board again remanded the claim, finding that "because no examination findings accompanied [the January 2014] opinions, the Board must conclude that the VA nurse practitioner did not examine the Veteran (despite checking the box which indicated that an in-person examination was used to obtain the medical information to render such opinions)."  [Emphasis and parentheses in original.]  The Board further observed that the January 2014 VA nurse practitioner "failed to take into account the pertinent findings in the Veteran's service treatment records (STRs) in June 1990 (which noted his complaint of tingling sometimes in his right arm with muscle pain in his right shoulder) and March 1992 (which noted his complaint of right upper extremity numbness for five minutes after falling on his right shoulder while playing racquetball)."  [Emphasis and parentheses in original.]  In June 2014, the VA examiner who drafted the January 2014 opinion performed a full examination of the Veteran, and opined that "Neither CTS [carpal tunnel syndrome] or radiculopathy [of his] right hand is related to chemical or other environmental exposueres [sic].  Radiclopathy [sic] is due to nerve root compression C5-6 and CTS is due to nerve compression in the wrists in this ex-mechanic."

Remand is required because the January 2014 and June 2014 VA examiner's opinions have failed to consider the June 1990 and March 1992 STRs showing right upper extremity tingling and numbness in service, as requested in the July 2013 and May 2014 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Skin Disability

Remand is required for the Veteran's claim of entitlement to service connection for a skin disability in order to comply with prior remand instructions and obtain adequate opinions.  In November 2012, the Board remanded the claim to obtain a VA examination and opinion.

In July 2013, the Board again remanded the claim in order to obtain a VA examination and opinion.  The Board observed that "In November 2012, the Board remanded this claim for the Veteran to undergo a VA examination for his skin.  However, the Veteran was never afforded such an examination.  (He was afforded a VA scars examination in March 2013, but this examination did not address any skin disabilities.)"  [Parentheses in original.]  In September 2013, a VA examiner provided a negative nexus opinion based on the absence of skin disorders in the Veteran's service treatment records and the absence of complaints of a skin disorder until approximately 8 years after separation from service.

In May 2014, the Board again remanded the claim, finding that the September 2013 "opinion failed to take into account the Veteran's in-service exposure to chemicals (including paint, engine fumes, and asbestos), as documented by his STRs."  [Emphasis and parentheses in original.]  The Board also "note[d] that the September 2013 examiner, as a physician specializing in cardiovascular disease, may not have had the requisite expertise to perform the requested skin diseases examination."  In June 2014, a VA examiner opined that "The Veteran staes [sic] hed [sic] developed acne and boil type lesions in service, but i find [no] evidence in the record.  He has scattered acne vulgaris in areas of high perspiration and friction such as belt line, between the thighs in axillas.  He is obese with an omentum and he devlops [sic] acne and hidradenitis Suppotiva [HS] in the skin folds.  These are essentially bouil [sic] type lesions and the etilogy [sic] is similar to acne per the record.  Based on the record acne and HS are not as least [sic] a slikely [sic] as not due to service duty or to environmental exposures.  They are as least as likely as not due to warm, moist, irritated skin and fllicular [sic] acne, unrelated to servcie [sic] duty."  

Following the June 2014 VA examination, the Veteran testified in March 2016 that he was exposed to additional chemicals in service-including Chemical Agent Resistant Coating (CARC) paint, fuel, and foam-which were not considered by the September 2013 or June 2014 VA examiners.  See transcript,  pp. 11-12.  Consequently, a new opinion is required to consider all exposures outlined by the Veteran in his testimony.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, given the numerous unsuccessful attempts to obtain adequate opinions in this case, the Board will direct its inquiries to specialists on remand.

Finally, in relation to all issues on appeal, updated VA and private treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since May 2016.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment, to include updated records from Dr. Garcia.

3.  After associating any outstanding records, obtain an addendum opinion from an orthopedist addressing the etiology of the Veteran's neck disorder.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability:

(a) had its onset in or is otherwise related to service, to include as a result of his duties as a diesel mechanic therein;
(b) was caused by his service-connected right shoulder AC separation; or 
(c) was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected right shoulder AC separation.

In offering these opinions, the examiner should consider the following documents:

* VA examination and/or opinion reports dated March 2013, January 2014, and June 2014.

* A July 2013 Neck (Cervical Spine) Disability Benefits Questionnaire, filled out by a private physician, Dr. J.M. Garcia.

* The Veteran's June 2012 video hearing testimony to the effect that his neck pain "started in '94, actually, just shortly after I got out of the military." (p. 15)

* The Veteran's March 2016 video hearing testimony to the effect that "I injured my [right] shoulder by playing racquetball.  I actually slipped on some water, my feet went straight up into the air and I landed on my shoulder and my neck area." (p. 2)

* The Veteran's March 2016 video hearing testimony to the effect that "As a diesel mechanic, my neck positioning [hurt my neck].  I had to crawl and actually get in all kinds of awkward positions.  At the end of the day, my neck would also be hurting severely where I would actually have to use either ice or a warm compact to loosen my neck." (p. 20)

* The Veteran's July 2007 claim and July 2008 notice of disagreement to the effect that his neck disorder is "due to Persian gulf war syndrome."  An April 2008 National Personnel Records Center (NPRC) finding shows that the Veteran did not serve in Southwest Asia.  The Veteran confirmed this in his September 2008 substantive appeal and June 2012 statement, but asserted that sand from the Persian Gulf was thick on the equipment that he offloaded stateside.

* An August 2007 treatment record reflecting treatment for neck pain.

* An April 2010 x-ray report diagnosing cervical spine DDD.

* A March 2016 VA treatment record wherein the Veteran told his treating clinician that he had a fall during service which resulted in his neck injury.

* A March 2016 VA clinician's diagnosis of "Cervical DJD."

* An April 2016 VA magnetic resonance imaging (MRI) test showing "Moderate-marked degenerative changes involving C3/4-C6/7" and that "Moderate-marked foraminal narrowing is present at C4/5 and C5/6."

* A March 1994 Report of Medical Examination and Report of Medical History at separation from active duty, showing no complaints or findings of a neck disorder.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating any outstanding records, obtain an addendum opinion from a neurologist addressing the etiology of the Veteran's right upper extremity neurological disorder(s).  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any current right upper extremity neurological disorder, including radiculopathy and CTS, had its onset in service or is otherwise related to service.  In reaching this opinion, the examiner must specifically address the impact of the Veteran's STRs dated June 1990 (which noted his complaint of tingling sometimes in his right arm with muscle pain in his right shoulder) and March 1992 (which noted his complaint of right upper extremity numbness for five minutes after falling on his right shoulder while playing racquetball).  If the examiner concludes there is no current diagnosis, he or she must reconcile this finding with conflicting information of record outlined below.

The examiner should also consider the following documents:

* VA examination and/or opinion reports dated March 2013, January 2014, and June 2014.

* The Veteran's June 2012 video hearing testimony to the effect that his right hand gets numb, and tests have shown that his nerves were not working from his neck to his right arm.  (pp. 11-12)

* The Veteran's March 2016 video hearing testimony to the effect that his right upper extremity radiculopathy is due to his neck disorder.  (pp. 2-3, 6)

* The Veteran's July 2007 claim and July 2008 notice of disagreement to the effect that his right upper extremity radiculopathy disorder is "due to Persian gulf war syndrome."  An April 2008 NPRC finding shows that the Veteran did not serve in Southwest Asia.  The Veteran confirmed this in his September 2008 substantive appeal and June 2012 statement, but asserted that sand from the Persian Gulf was thick on the equipment that he offloaded stateside.

* A March 2010 VA treatment record wherein the Veteran reported experiencing numbness in the first three fingers of his right hand and pain moving from his shoulder to his elbow, beginning three weeks ago.  The VA clinician diagnosed questionable carpal tunnel versus radicular pain.

* A March 2010 VA electromyography (EMG) study showing that "the right upper extremity and the right cervical paraspinal muscles are within normal limits....These electrodiagnostic study findings demonstrate axonal loss on right median and ulnar nerve motor nerve conduction studies.  When taken with other findings (normal sensory nerve conduction tests, normal needle EMG), this could represent early changes from a low cervical (C8, T1) radiculopathy."

* A March 2010 VA motor nerve conduction study showing "significantly reduced amplitude of the right median and right ulnar nerves.  There is prolonged distal motor latency and absent F-wave response in the right ulnar nerve."

* A March 2010 VA sensory nerve conduction study showing that "the right upper extremity [nerves] are within normal limits."

* A February 2015 VA treatment record documenting the Veteran's report of right hand numbness.

* An August 2015 VA treatment record wherein the Veteran reported having numbness and tingling in his right third, fourth, and fifth fingers with loss of grip strength, beginning in approximately 2003.  The VA clinician diagnosed "right hand paresthesia."

* A September 2015 VA treatment record documenting "decreased sensation to light touch at his medial and lateral forearm."  The clinician recorded that the Veteran attributed those symptoms to his fall on his right shoulder in service, and said that his right hand and arm pain were radiating down from his neck.

* A March 2016 VA treatment record wherein the Veteran complained of numbness in his fingers.

* A March 1994 Report of Medical Examination and Report of Medical History at separation from active duty, showing no complaints or findings of a right upper extremity nerve disorder.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After associating any outstanding records, obtain an addendum opinion from a dermatologist addressing the etiology of the Veteran's skin disorder.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin disorder, including acne and hidradenitis suppurativa, had its onset in service or is otherwise related to service, to include reported chemical and mineral exposures therein.  In reaching this opinion, the examiner must specifically address the impact of the Veteran's exposure to CARC paint, fuel, foam, engine fumes, and asbestos in service.

The examiner should also consider the following documents:

* VA examination reports dated September 2013 and June 2014.

* A July 2013 Neck (Skin Diseases) Disability Benefits Questionnaire, filled out by a private physician, Dr. Juan M. Garcia.

* The Veteran's June 2012 video hearing testimony to the effect that his skin problem "started while I was on active duty, but I never reported it...I had a boil here, a boil there." (p. 10)

* The Veteran's June 2012 video hearing testimony to the effect that he started seeking treatment for his skin symptoms in 2006 at the VA. (p. 11)

* The Veteran's March 2016 video hearing testimony to the effect that he pained and sanded vehicles with CARC paint, which is known to cause skin conditions, and also worked inside fuel tankers.  (p. 11)

* The Veteran's March 2016 video hearing testimony to the effect that he was sprayed with fuel and foam during his service as a mechanic.  (pp. 11-12)

* The Veteran's March 2016 video hearing testimony to the effect that he has boils and pustules growing all over his body, which "actually started while on active duty, but being in the Marine Corps, you don't go to sick bay."  He reported that he "self-treated" them from service until 2003, when he sought clinical treatment.  (pp. 15-16).

* The Veteran's July 2007 claim and July 2008 notice of disagreement to the effect that his skin disorder is "due to Persian gulf war syndrome."  An April 2008 NPRC finding shows that the Veteran did not serve in Southwest Asia.  The Veteran confirmed this in his September 2008 substantive appeal and June 2012 statement, but asserted that sand from the Persian Gulf was thick on the equipment that he offloaded stateside.

* A February 2002 treatment record for a skin disability.

* Private treatment records from Dr. Garcia, including from June 2003 and May 2005, diagnosing furuncles (boils) on the axilla and buttock.

* A January 2014 VA treatment record documenting that the Veteran "gets skin lesions-some reddish and some dark.  They fill up with fluid and then pop.  He is also getting acne on chest and back.  This started 3-4 months ago....He says he was exposed to chemicals in the service."

* A January 2014 VA treatment record chronicling the Veteran's report that he has gotten sores over his body since his separation from service.  The VA clinician diagnosed "Hidradenitis suppurativa-moderate, with acne & acne nuchae keloidalis."

* A May 2014 VA clinician's diagnosis of "Hidradenitis suppurativa & Acne-stable with one active area on [the] right [inframammary] fold."
* A May 2014 VA clinician's opinion that the Veteran's "skin condition was not caused by chemicals and that there are people who have never been in the military that have your same condition."

* A June 2014 VA clinician's diagnosis of "Hidradenitis suppurativa & Acne."
* A February 2015 VA clinician's diagnosis of "ecchymosis left axilla, right medial thigh" following a motor vehicle accident in 2015.

* A March 1994 Report of Medical Examination and Report of Medical History at separation from active duty, showing no complaints or findings of a skin disorder.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

